EXHIBIT 2
                                   GORDON 'FEINBLATT.
                                                  ATTORNEYS AT LAW

jERROLD A. THROPE                                                                      233 EAST REDWOOD STREET
410.576.4295                                                                           BALTIMORE, MARYLAND 21202-3332
FAx 410.576.4269                                                                       410.576.4000
jthrope@gfrlaw.com                                                                     www.gfriaw,corn



                                                   December 17, 2018


        Jacob Schutz, Esquire
        Nichols Kaster, PLLP
        4600 IDS Center
        80 South 8th Street
        Mineapolis, MN 55402

                                            Re:   In re M & T Bank Corporation ERISA Litigation
                                                  Civil Action No. 1:16-cv-00375 FPG-JJM (WDNY)
                                                  Subpoena to Gordon Feinblatt LLC

        Dear Mr. Schutz:

        This letter sets forth the Objections of Gordon Feinblatt LLC ("GF") pursuant to Fed. R.Civ.P.
        45(d)(2)(B) to the subpoena issued in the above captioned action.

             I. GF objects to producing any documents protected by the attorney-client privilege, work
                product doctrine, or any other applicable privilege.

            2. GF interprets Request No. 2 as excluding documents and communications related to
               settlor functions such as establishing, funding, or terminating the Plan in the same
               manner as such documents and communications are expressly excluded in Request No. 1.
               If, and to the extent such interpretation is not what was intended, GF objects to the
               production of documents and communications related to settlor functions such as
               establishing, funding, or terminating the Plan.

            3. GF objects to Requests 1 and 2 as overbroad and seeking documents that are not relevant
               to any party's claim within the meaning of Fed.R.Civ.P. 26(b)(1). GF will produce any
               documents, unless and to the extent otherwise excluded by the language of the Requests
               or this Objection, related to investment management fees; proprietary investments, index
               funds, collective investment trusts, or share classes within the Plan, Wilmington Trust or
               any related party or affiliated investment advisor, or T. Rowe Price.

            4. GF interprets Request 3 as being limited to communications, if any, with employees or
               agents of the M & T Bank Entities regarding the subject matters set forth therein. If, and




        6588712.1 38730/131669 12/17/2018
GORDON IFEINBLATTac
            ATTORNEYS AT LAW
                                                                                Jacob Schutz, Esquire
                                                                                  December 17, 2018
                                                                                               Page 2



          to the extent such interpretation is not what is intended, GF objects to the production of
          documents beyond such communications.

       5. GF interprets all requests as being limited to the Subject Period. GF objects to producing
          any documents created subsequent to the commencement of discovery.

       6. GF objects to the production of responsive documents at the time and place set forth in
          the subpoena. GF will produce the documents electronically. GF seeks an extension of
          time to produce documents through and including January 31, 2019.

 GF will otherwise produce documents, if any, responsive to the requests. Please feel free to call
 if you wish to discuss this matter.



                                           Very trul   ours,



                                           Jerrold A. Thrope

 JAT:cfh

 cc:    Richard C. Pepperman, It Esq.
        Maya Krugman, Esq.
        Matthew A. Schwartz, Esq.
        Jonathan Joseph Ossip, Esq.




 6588712.1 38730/131669 12/17/2018
